Citation Nr: 9913447	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease, L5-S1, with arthritis.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

3.  Entitlement to a total evaluation under 38 C.F.R. § 4.30 
(1998).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1950 to March 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO (1) denied 
reopening a claim for service connection for degenerative 
disc disease, L5-S1, with arthritis; (2) granted an increased 
disability evaluation from 10 percent to 20 percent for 
lumbosacral strain; and (3) denied a temporary total 
evaluation under 38 C.F.R. § 4.30.


REMAND

The Board remanded the case in March 1998.  In the remand, 
the Board requested that the appellant's claims file be 
submitted to a VA examiner for review and medical opinions.  
The RO did not submit the claims file to a VA examiner.  
Thus, another remand is necessary for the RO to comply with 
the Board's requested development.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO is to request a VA examiner to 
review the appellant's claims file in its 
entirety, particularly the service 
medical records to include suspicion of 
degenerative disc disease in service and 
render an opinion as to the following 
questions: 

1.  Is there a relationship between the 
current diagnosis of lumbar degenerative 
disc disease and arthritis and 
manifestations noted in the service 
medical records?  

2.  Is there a relationship between 
lumbar degenerative disc disease and 
arthritis and the service-connected 
lumbosacral strain?  

The examiner should report his/her 
findings in a clear, comprehensive, and 
legible manner and should state upon what 
evidence he/she bases the opinions.

3.  If the examiner determines that he 
cannot make a determination without an 
examination, the veteran has already 
failed to report without good cause and 
the provisions of 38 C.F.R. § 3.655 
(1998) remain applicable.

4.  The veteran is instructed that if he 
has positive evidence that supports his 
position, he is under an obligation to 
submit that evidence.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


